      Case 2:19-cv-00852-SMB Document 326 Filed 05/21/21 Page 1 of 17




 1 John T. Masterson, Bar #007447
   Joseph J. Popolizio, Bar #017434
 2 Justin M. Ackerman, Bar #030726
   Ian C. Beck, Bar #035599
 3 JONES, SKELTON & HOCHULI P.L.C.
   40 North Central Avenue, Suite 2700
 4 Phoenix, Arizona 85004
   Telephone: (602) 263-1741
 5 Fax: (602) 200-7876
   jmasterson@jshfirm.com
 6 jpopolizio@jshfirm.com
   jackerman@jshfirm.com
 7 ibeck@jshfirm.com
 8 City of Mesa, Michael Pezzelle, James Pollard,
   Hoapili Baker, Jalyn Bellows, William Jones,
 9 Brandon Ekren, Andrew Walag, and Donald
   Rudd
10
11
12                            UNITED STATES DISTRICT COURT

13                                    DISTRICT OF ARIZONA

14 Jennifer Lane, individually and on behalf of       No. 2:19-cv-00852-SMB
   the statutory beneficiaries of S.L., and in
15 her capacity as the Personal Representative        MESA DEFENDANTS’ RESPONSE
   of the Estate of S.L.,                             IN OPPOSITION TO PLAINTIFFS’
16                                                    MOTION FOR PARTIAL
                                        Plaintiffs,   SUMMARY JUDGMENT
17
                  v.
18
   City of Mesa, a municipality; City of
19 Chandler, a municipality; Michael
   Pezzelle, an individual; James Pollard, an
20 individual; Hoapili Baker, an individual;
   Jalyn Bellows, an individual; William
21 Jones, an individual; Brandon Ekren, an
   individual; Andrew Walag, an individual;
22 Donald Rudd, an individual; and Garrett
   Dever, an individual,
23
                                    Defendants.
24
25
26
27
28


     9412176.1
     Case 2:19-cv-00852-SMB Document 326 Filed 05/21/21 Page 2 of 17




 1                  Defendants City of Mesa, Michael Pezzelle, James Pollard, Hoapili Baker, Jalyn
 2 Bellows, William Jones, Brandon Ekren, Andrew Walag, and Donald Rudd (“Mesa
 3 Defendants”) hereby Respond in opposition to the Plaintiffs’ Motion for Partial Summary
 4 Judgment. [Doc. 303]. Plaintiffs’ Motion argues that the Cities of Mesa and Chandler are not
 5 entitled to assert statutory criminal act defenses, justification defenses, state law immunities,
 6 or assumption of the risk defenses. [See Doc. 303 at 9:22-23]. However, rather than making
 7 specific arguments, Plaintiffs use their Motion for Partial Summary Judgment as an
 8 opportunity to present a full accounting of their version of the facts of this case to the Court.
 9 Accordingly, as noted in the Mesa Defendants’ objections to Plaintiffs’ Statements of Fact,
10 the vast majority of Plaintiffs’ Statement of Facts in support of their Motion for Partial
11 Summary Judgment have no relevance, whatsoever, to the Mesa Defendants’ defenses at issue.
12 As a result, the Court should not consider those irrelevant portions of Plaintiffs’ Motion.
13                  On the merits, in arguing that the City of Mesa is not entitled to certain
14 affirmative defenses, Plaintiffs readily turn a blind eye to the uncontested, violent criminal acts
15 of Brandon Pequeño. It is undisputed that on April 20, 2017, Pequeño assaulted his girlfriend,
16 stole her vehicle, attempted to kidnap her at knifepoint, threatened a bystander with the same
17 knife, used methamphetamines and heroin, and fled from police, all while reportedly armed
18 with a stolen handgun. Plaintiffs gloss over these details to concede merely that Pequeño “was
19 a criminal and a legitimate target for arrest.” Yet they readily ignore that when confronted by
20 detectives, Pequeño used his vehicle as a battering ram to try to break free of the detectives’
21 containment and made furtive movements as if to draw a weapon. [Id. at 2:13-14]. Plaintiffs
22 also willingly ignore the reality that Pequeño posed an imminent threat of deadly bodily harm
23 to the individual Defendants and the public. Instead, ignoring Pequeño’s violent criminal acts
24 and the potential for additional, drug induced violence, Plaintiffs simply argue that the City of
25 Mesa is not entitled to assert appropriate state law affirmative defenses as a result of his
26 conduct. Plaintiffs arguments are misplaced and improper.
27
28

                                                2
     9412176.1
     Case 2:19-cv-00852-SMB Document 326 Filed 05/21/21 Page 3 of 17




1 I.             FACTUAL BACKGROUND 1
2                     As a threshold issue, the Mesa Defendants note that unlike their Motion for

3 Summary Judgment (Doc. 306), this Court must view the facts and evidence in the light most
4 favorable to the Mesa Defendants, not Plaintiffs, when assessing whether Plaintiffs are entitled
5 to summary judgment on the Mesa Defendants’ affirmative defenses. Anderson v. Liberty Lobby,
6 Inc., 477 U.S. 242, 248, 255 (1986). Accordingly, Defendants set forth the relevant facts and
7 evidence in the record in the light most favorable to them, as they are entitled in this context.
8                A.   Pequeño Was A Violent Felon Who Posed A Serious Threat To The
                      General Public And To The Individual Defendants.
9
                      In April 2017, Pequeño had two felony probation violation warrants out for his
10
     arrest. [DSOF ¶ 17]. The VOU was tasked with locating and apprehending Pequeño. [DSOF
11
     ¶ 23]. During its investigation, the VOU received information that Pequeño had stolen a Glock
12
     42 handgun from his girlfriend, Frances Gomez. [DSOF ¶ 26]. Then, on April 20, 2017,
13
     Pequeño undisputedly embarked on a day-long violent crime spree that included:
14
                 •    Physically assaulting Ms. Gomez [DSOF ¶ 29; PSOF ¶ 5];
15
                 •    Threatening Micah Pals with a knife [DSOF ¶¶ 35-36; PSOF ¶ 5];
16
                 •    Attempting to forcibly kidnap Ms. Gomez while armed with a knife [DSOF ¶¶
17
                      37-38; PSOF ¶ 5];
18
                 •    Stealing Ms. Gomez’s vehicle [DSOF ¶ 39; PSOF ¶ 5];
19
                 •    Smoking heroin and methamphetamines [DSOF ¶ 52] 2;
20
21             The Mesa Defendants incorporate by reference their statements of fact filed in
                 1
     support of their Motion for Summary Judgment (Doc. 308), as if fully stated herein. The Mesa
22   Defendants refer to these statements of fact as “DSOF.”
            2
               There is some indication, contrary to Plaintiffs’ claims, that S.L. also consumed
23   methamphetamines on April 20, 2017, and certainly had a history of recreational drug use.
     Veronica Lane smoked recreational marijuana with S.L. on a daily basis. [DASOF ¶ 3]. Jennifer
24   Lane knew that Veronica Lane and S.L. both smoked marijuana together. [DASOF ¶ 4]. The
     Mesa Defendants’ expert witness Dr. Mace Beckson concluded that “[i]t would be improbable
25   that S.L.’s blood methamphetamine concentration would have been caused by secondhand
     smoke from another person smoking methamphetamine in a pipe.” [DASOF ¶ 5]. Dr.
26   Beckson further concluded that “it is more probable than not that [S.L.] was under the
     influence of methamphetamine at the time of the vehicle containment.” [DASOF ¶ 6] Dr.
27   Beckson concluded that a novice user of methamphetamine, like S.L., “may also be less
     capable of functioning under the influence of the drug.” [DASOF ¶ 7]. During the antemortem
28   toxicology screening of S.L., methamphetamine was only tested for and detected in one of
     two samples. [DASOF ¶ 14].
                                              3
     9412176.1
     Case 2:19-cv-00852-SMB Document 326 Filed 05/21/21 Page 4 of 17




1                •    Driving erratically [DSOF ¶¶ 54-55, 65]; and
2                •    Evading police officers [DSOF ¶¶ 59-60].
3 All the while, the VOU detectives were aware that Pequeño was reportedly armed with a
4 handgun. [DSOF ¶ 63]. 3
5                B.   When The Detectives Attempted To Detain Pequeño, He Immediately
                      Began Using Force To Break Free And Escape.
6
                      Ultimately, the VOU tracked Pequeño to an apartment complex in Chandler,
7
     Arizona. [DSOF ¶¶ 61-63, 67-69; PSOF ¶ 11]. After they were unable to locate Pequeño on
8
     foot, the detectives developed a plan to enact a vehicle containment to apprehend Pequeño.
9
     [DSOF ¶¶ 79-80; PSOF ¶ 15]. The detectives determined that Pequeño, still in the apparent
10
     midst of a violent crime spree, posed too great a risk to the detectives and to the public to be
11
     allowed to leave the parking lot, and made a vehicle containment necessary. [DSOF ¶ 81].
12
     When in the field immediately prior to employing tactics to apprehend a suspect, the VOU
13
     detectives do not have the opportunity to conduct a formal briefing on issues such as
14
     minimizing risk of harm, use of force following a vehicle containment, use of force commands,
15
     or communicating with passengers inside the vehicle. [DASOF ¶ 1]. When the detectives
16
     initiated the vehicle containment, Pequeño immediately began trying to ram his way free.
17
     [DSOF ¶¶ 95-103; see also DASOF ¶ 9 4 (depicting the relative locations of the individual
18
     Defendants’ vehicles once the vehicle containment maneuver was initiated)]. 5 Pequeño’s
19
     efforts in ramming his vehicle back and forth posed a great risk of injury to the nearby
20
21
22             Plaintiffs dispute that the VOU detectives were aware that Pequeño was reportedly
                 3
     armed with a gun by referencing Frances Gomez’s recantation of her previous allegation that
23   Pequeño had stolen and was in possession of her gun. [Doc. 303 at 5:13-15; PSOF ¶ 20].
     Plaintiffs also ignore that Pequeño was suspected of committing a robbery in Mesa, Arizona,
24   while armed with a gun. [DSOF ¶ 27]. Accordingly, irrespective of Ms. Gomez’s statements
     to Det. Pezzelle, the VOU was aware that Pequeño was reportedly armed with a handgun.
25           4
               Plaintiffs’ claim that Det. Pollard was driving an unmarked Toyota 4Runner, which is
26   inaccurate. [See PSOF ¶ 41]. In fact, Det. Pollard was driving a Ford Explorer. [DASOF ¶ 2].
             5 Plaintiffs concede that the front-seat passenger, Damien Sandoval-Rosa, heard
27   Pequeño rev his engine during the vehicle containment. [PSOF ¶ 45]. Additionally, the
     individual Defendants on scene and within sight and earshot observed Pequeño accelerate,
28   turn his wheel, and attempt to reverse while the containment was being enacted. [DSOF ¶¶
     95-103].
                                                  4
     9412176.1
     Case 2:19-cv-00852-SMB Document 326 Filed 05/21/21 Page 5 of 17




1 detectives. [DSOF ¶ 104]. It also presented Pequeño with an opportunity to escape from
2 custody and flee, presenting great risk to the public at large. [Id.].
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22               C.   Pequeño Made A Threatening, Furtive Movement And Dets. Baker,
                      Pollard, And Pezzelle Used Deadly Force To Protect Themselves, Their
23                    Fellow Detectives, And To Prevent Pequeño From Escaping.
                      After his vehicle finally came to a rest, Pequeño quickly leaned over towards the
24
     vehicle’s center console instead of complying with the detectives’ commands. [DSOF ¶ 110].
25
     The detectives then observed Pequeño rummaging around for some unknown object in the
26
     center console area. [DSOF ¶ 111]. Sandoval-Rosa also saw Pequeño make a sudden
27
     movement back towards the driver’s side door then lean over toward the center console.
28
     [DASOF ¶ 10]. In that moment, the detectives knew that Pequeño was a violent felon who
                                          5
     9412176.1
      Case 2:19-cv-00852-SMB Document 326 Filed 05/21/21 Page 6 of 17




 1 was reportedly using illegal drugs, would engage in a gunfight with detectives if confronted,
 2 and was reportedly armed with a stolen handgun. [DSOF ¶ 112]. 6 After rummaging around
 3 for an unknown and unseen object, Pequeño made a furtive movement back toward the
 4 driver’s side of the vehicle and appeared to have something in his hands. [DSOF ¶¶ 113-114]. 7
 5 Seeing these movements, Dets. Baker, Pollard, and Pezzelle deployed lethal force against
 6 Pequeño. [DSOF ¶¶ 117, 119, 126]. Det. Baker aimed directly at Pequeño. [DSOF ¶ 117]. Det.
 7 Pollard aimed for the upper left portion of the rear windshield, intending for his bullets to
 8 track downward towards Pequeño. [DSOF ¶¶ 119-120]. Det. Pezzelle had an unobstructed
 9 view of Pequeño and aimed every single one of his shots solely at Pequeño. [DSOF ¶¶ 122,
10 126-128].
11                    Pequeño was shot three times and died. [DSOF ¶¶ 134, 136]. S.L. was also
12 struck with a bullet from Pezzelle’s gun (which was aimed at Pequeño) and, as a result,
13 unfortunately died. [DSOF ¶¶ 137, 139].
14                    Given those circumstances, the Mesa Defendants’ police practices expert,
15 Kenneth Wallentine, opined that the use of force was appropriate and that the officers
16 reasonably perceived Pequeño’s actions as an immediate threat of death or serious bodily
17 injury. [DASOF ¶ 8].
18 II.           THE MESA DEFENDANTS ARE ENTITLED TO ASSERT APPLICABLE
                 STATUTORY DEFENSES AND IMMUNITIES UNDER ARIZONA LAW.
19
                 A.   The Individual Defendants’ Conduct Was Justified Under State Law.
20
                      The City of Mesa raised the following justification defenses in this action: § 13-
21
     404 (Justification; self-defense); § 13-405 (Justification; use of deadly physical force); § 13-406
22
23
           6 Again, the individual Defendants were aware that Pequeño was suspected of a robbery
24 during which he reportedly used a handgun. [DSOF ¶ 27].
           7 Plaintiffs point out that none of the occupants of Pequeño’s vehicle had a gun in their
25
   possession. [PSOF ¶ 35]. However, the individual Defendants only learned of that fact after
26 the incident. [See PSOF Ex. 2 at 146:1-147:9 (Discussing Det. Pezzelle’s actions on the scene
   following the incident); See PSOF Ex. 9 at 93:1-6 (“Q. You don’t know if there’s a gun in the
27 car? A. I think I was told later there wasn’t . . . .”)]. At the time Pequeño made a sudden, furtive
   movement, the individual Defendants were all operating on the reported information that
28 Pequeño may have been armed with a handgun. [DSOF ¶ 63, 112].

                                                 6
     9412176.1
     Case 2:19-cv-00852-SMB Document 326 Filed 05/21/21 Page 7 of 17




 1 (Justification; defense of a third person); § 13-409 (Justification; use of physical force in law
 2 enforcement); § 13-410 (Justification; use of deadly physical force in law enforcement); and §
 3 13-411 (Justification; use of force in crime prevention; applicability). [See Doc. 12]. A party
 4 that can establish any of the statutory justification defenses is not subject to civil liability for
 5 their conduct. See A.R.S. § 13-413. Importantly, while “a defendant bears the burden of
 6 proving a justification defense by a preponderance of the evidence. . .. If a presumption
 7 applies, the burden shifts to the plaintiff to produce evidence to rebut the presumption,
 8 although the defendant retains the burden of persuasion.” Ryan v. Napier, 254 Ariz. 54, 64
 9 (2018).
10                  Plaintiffs argue that the City of Mesa is not entitled to any of Arizona’s statutory
11 justification defenses found under A.R.S. §§ 13-404 through 13-411. In making that argument,
12 Plaintiffs ignore the facts of this case and warp the meaning of those statutes. Sections 13-
13 404, -405, and -406 provide that a person is justified in using physical or deadly force when a
14 reasonable person would believe that such force is immediately necessary to protect the person
15 (or, in the case of § 13-406, a third person) from another individual’s use of force. Sections
16 13-409, -410, and -411 set forth the justification defenses within the law enforcement context:
17               • Section 13-409 states: “A person is justified in threatening or using physical
18                  force against another if in making or assisting in making an arrest or detention
19                  or in preventing or assisting in preventing the escape after arrest or detention
20                  of that other person, such person uses or threatens to use physical force and all
21                  of the following exist: (1) A reasonable person would believe that such force is
22                  immediately necessary to effect the arrest or detention or prevent the escape.
23                  (2) Such person makes known the purpose of the arrest or detention or believes
24                  that it is otherwise known or cannot reasonably be made known to the person
25                  to be arrested or detained. (3) A reasonable person would believe the arrest or
26                  detention to be lawful.”
27               • Section 13-410(A) states: “The threatened use of deadly physical force by a
28                  person against another is justified pursuant to section 13-409 only if a

                                                7
     9412176.1
      Case 2:19-cv-00852-SMB Document 326 Filed 05/21/21 Page 8 of 17




 1                  reasonable person effecting the arrest or preventing the escape would believe
 2                  the suspect or escapee is: (1) Actually resisting the discharge of a legal duty with
 3                  deadly physical force or with the apparent capacity to use deadly physical force;
 4                  or (2) A felon who has escaped from lawful confinement; or (3) A felon who is
 5                  fleeing from justice or resisting arrest with physical force.” 8
 6               • Section 13-411(A) states: “A person is justified in threatening or using both
 7                  physical force and deadly physical force against another if and to the extent the
 8                  person reasonably believes that physical force or deadly physical force is
 9                  immediately necessary to prevent the other's commission of arson of an
10                  occupied structure under section 13-1704, burglary in the second or first degree
11                  under section 13-1507 or 13-1508, kidnapping under section 13-1304,
12                  manslaughter under section 13-1103, second or first degree murder under
13                  section 13-1104 or 13-1105, sexual conduct with a minor under section 13-1405,
14                  sexual assault under section 13-1406, child molestation under section 13-1410,
15                  armed robbery under section 13-1904 or aggravated assault under section 13-
16                  1204, subsection A, paragraphs 1 and 2.”
17                  Here, the Mesa Defendants have met their burden of proving the justification
18 defenses. The individual Defendants are undisputedly justified in using deadly force against
19 Pequeño. Pequeño was engaged in a lengthy and violent crime spree involving an assault, an
20 attempted kidnapping, threatening a bystander, the use of illegal drugs, and flight from police
21
            8 See also A.R.S. § 13-410(C) (“The use of deadly force by a peace officer against another
22 is justified pursuant to § 13-409 only when the peace officer reasonably believes that it is
   necessary: 1. To defend himself or a third person from what the peace officer reasonably
23 believes to be the use or imminent use of deadly physical force. 2. To effect an arrest or prevent
   the escape from custody of a person whom the peace officer reasonably believes: (a) Has
24 committed, attempted to commit, is committing or is attempting to commit a felony involving
   the use or a threatened use of a deadly weapon. (b) Is attempting to escape by use of a deadly
25 weapon. (c) Through past or present conduct of the person which is known by the peace
   officer that the person is likely to endanger human life or inflict serious bodily injury to another
26 unless apprehended without delay. (d) Is necessary to lawfully suppress a riot if the person or
   another person participating in the riot is armed with a deadly weapon.”); A.R.S. § 13-410(D)
27 (“Notwithstanding any other provisions of this chapter, a peace officer is justified in
   threatening to use deadly physical force when and to the extent a reasonable officer believes
28 it necessary to protect himself against another's potential use of physical force or deadly
   physical force.”).
                                                8
     9412176.1
     Case 2:19-cv-00852-SMB Document 326 Filed 05/21/21 Page 9 of 17




 1 officers. Pequeño was reportedly armed with a handgun he had stolen from his girlfriend and
 2 had used a knife in during his attempted kidnapping and successful vehicle theft. There were
 3 two warrants out for his arrest and the VOU had been advised that he was likely to resort to
 4 violence if confronted by police officers.
 5                  After locating Pequeño, the individual Defendants made the choice to
 6 apprehend him as quickly as possible rather than risk Pequeño’s escaping into the streets of
 7 Glendale during rush hour where he could inflict even more harm, commit more violent acts,
 8 and wreak additional havoc. They attempted to apprehend him on foot, but were unable to
 9 locate him. They then determined that the tactic that posed the least risk of harm to Pequeño,
10 his companions, the detectives, and the general public, would be a vehicle containment.
11                  When the detectives initiated the vehicle containment, Pequeño immediately
12 began trying to break free and escape. He rammed his vehicle into the detectives’ vehicles in
13 order to create enough space to flee. When his violent efforts appeared unsuccessful, Pequeño
14 made a sudden, furtive gesture towards the center console of his vehicle. Pequeño then began
15 to raise his arms in a way that detectives interpreted as his drawing the handgun with which
16 he was reportedly armed. In that context, the use of deadly force by the law enforcement
17 officers was entirely justified. See Krause v. County of Mohave, 2020 WL 2541728, at * 16 (D. Ariz.
18 May 19, 2020), aff’d Case No. 20-16189, 2021 WL 1667042 (9th Cir. Apr. 28, 2021) (holding
19 that a suspect’s furtive movement while armed with a shotgun justified the officer’s use of
20 deadly force regardless of whether the weapon was pointed at him and that Plaintiff’s state law
21 claims failed under A.R.S. §§ 13-404, -405, -410, and -414 applied).
22                  In their Motion, Plaintiffs argue that the Mesa Defendants use Pequeño’s
23 conduct to justify a use of force against S.L. However, the evidence is clear that each of the
24 individual Defendants intended to use force solely against Pequeño. [DSOF ¶¶ 117, 119-120,
25 122, 126-128]. 9 The fact that S.L. was unintentionally struck by Pezzelle’s bullet is inapposite
26 to the immunity afforded under the justification statutes and cannot somehow render the
27
          9 As the Mesa Defendants’ summary judgment motion shows, no reasonable jury could
28 believe Pezzelle intended to shoot S.L. as required under Graham and its progeny. [See Doc.
   306 at pgs. 16-23].
                                            9
     9412176.1
     Case 2:19-cv-00852-SMB Document 326 Filed 05/21/21 Page 10 of 17




 1 individual Defendants’ otherwise-justified conduct in some way unjustified. Indeed, Plaintiffs
 2 claim, without citation or explanation, that “[u]nder Arizona’s justification statutes, the
 3 justification for the use of force must be the conduct of the person against whom force is
 4 used.” [Doc. 303 at 10:17-18]. Plaintiffs go on to claim, again without citation or explanation,
 5 that the statute “does not permit a defendant to justify the use of force against one person
 6 based on the conduct of another.” [Id. at 10:18-19]. Plaintiffs make these bald claims without
 7 any supporting citation because neither the plain statutory language, nor any court decision or
 8 statutory interpretation has ever advanced Plaintiffs’ desired application of these statutes.
 9 Unsurprisingly, undersigned counsel has not identified a single published decision of an
10 Arizona court or a federal court with jurisdiction, interpreting the justification statutes in the
11 manner Plaintiffs desire. What’s more, Defendants did not intend to use force against S.L.
12 because of Pequeño’s actions or otherwise; Defendants’ use of force was directed at Pequeño,
13 and in response to his actions.
14                  To interpret the justification statutes as Plaintiffs desire would also cut against
15 their purpose and aim. See State v. Thomason, 162 Ariz. 363, 366, 783 P.2d 809, 812 (App. 1989)
16 (“Statutes should be read in the light of their purpose, and should not be construed without
17 regard to their aim.”); see also State v. Thomason, 162 Ariz. 363, 366, 783 P.2d 809, 812 (App.
18 1989) (“A statute should be explained in conjunction with other statutes which relate to the
19 same subject or have the same general purpose.”) (citing State ex rel. Larson v. Farley, 106 Ariz.
20 119, 471 P.2d 731 (1970)). The purpose of Arizona’s justification statutes is to create a
21 framework for assessing the contexts in which an individual’s or a law enforcement officer’s
22 use of force is justified and immunized from liability. The intent of these statutes is to provide
23 protection from civil liability when the actor’s conduct is justified (regardless of their end
24 result). That much is eminently clear. Indeed, existing authority and other provisions of the
25 justification statutory scheme point directly contrary to Plaintiffs’ argument. The Arizona
26 Supreme Court, in Ryan v. Napier, 245 Ariz. 54, 63, ¶ 36, 425 P.3d 230, 239 (2018), citing A.R.S.
27 § 13-413, held that “civil liability cannot be imposed on a law enforcement officer for ‘engaging
28 in [justified] conduct,’ regardless of the theory of recovery .” (emphasis added). In other

                                                10
     9412176.1
     Case 2:19-cv-00852-SMB Document 326 Filed 05/21/21 Page 11 of 17




 1 words, so long as the conduct at issue was justified against Pequeño under one (or all) of the
 2 justification statutes, Plaintiffs’ theory of recovery (i.e., on behalf of S.L.) cannot change the
 3 immunity afforded under § 13-413.
 4                    Again, the individual Defendants were placed in a situation where any
 5 reasonable person would believe that the use of deadly force was immediately necessary to
 6 stop Pequeño from hurting one of the VOU detectives, from committing any additional
 7 felonies, or from escaping from the vehicle containment and fleeing. That S.L. was
 8 inadvertently struck with deadly force intended for and justified against Pequeño does not
 9 remove the immunity afforded by the justification statues. Rather, the purpose and intent of
10 the justification statutes would be fulfilled by providing the individual Defendants with
11 protection from civil liability for this justified conduct.
12                    Accordingly, the justification statutes apply here and the Mesa Defendants are
13 entitled to assert those affirmative defenses in this action. The Court should deny Plaintiffs’
14 Motion on this basis.
15               B.   The Mesa Defendants Have Not Waived Their Statutory Defenses Under
                      A.R.S. § 12-820.
16
                      Plaintiffs also argue that the City of Mesa waived the absolute immunity defense
17
     provided by A.R.S. § 12-820.05 by failing to affirmatively state it in its Answer. That is not
18
     accurate. In reality, the Mesa Defendants asserted all the privileges and immunities set forth
19
     in A.R.S. § 12-820 et. seq. “including absolute and qualified immunity arising out of this
20
     incident.” [See Doc. 12 at 36:3-4 (emphasis added)]. Thus, Plaintiffs’ claim that the City of
21
     Mesa failed to affirmatively assert that defense in its Answer is clearly and unequivocally false.
22
                      Plaintiffs further claim that the Mesa Defendants failed to assert the defense of
23
     state law immunities throughout the three years of litigation. That, too, is false. The Mesa
24
     Defendants explicitly asserted all state law immunities and protections in their very first
25
     Responses to Mandatory Initial Discovery Pilot Program Requests which were served on April
26
     5, 2019. [See DASOF ¶ 11]. Those same defenses appeared in each and every one of the Mesa
27
     Defendant’s subsequent MIDP Responses, culminating in the Mesa Defendant’s Twenty-
28
     Second Supplemental Responses, which were served on March 2, 2021. [See DASOF ¶ 12]. In
                                                 11
     9412176.1
     Case 2:19-cv-00852-SMB Document 326 Filed 05/21/21 Page 12 of 17




 1 fact, the Mesa Defendants asserted state law privileges and immunities as defenses in their
 2 Initial Disclosure Statement served pursuant to Arizona Rule of Civil Procedure 26.1 before
 3 this action was even removed to this Court. [See DASOF ¶ 13]. Thus, the Mesa Defendants
 4 have clearly, and repeatedly, asserted the state law immunity defenses throughout this
 5 litigation. As before, Plaintiffs’ assertion that the Mesa Defendants have failed to assert these
 6 defenses is unequivocally false.
 7                    Plaintiffs claim that the Mesa Defendants waived state law immunity defenses
 8 by omitting them from their Answer and failing to assert them throughout the litigation. Both
 9 of those claims are false. As those claims are false and given the Mesa Defendants’ clear and
10 repeated assertion of those defenses in their Answer and each of their subsequent 21
11 Supplemental MIDP Responses, they certainly have not waived those defenses. Accordingly,
12 Plaintiffs are not entitled to summary judgment on those immunity defenses.
13                    Finally, Plaintiffs’ argument that no provision of A.R.S. § 12-820.02 applies here
14 is also wrong. A.R.S. § 12-820.02(A)(1) provides the individual defendants qualified immunity
15 for “[t]he failure to make an arrest or the failure to retain an arrested person in custody.”
16 (Emphasis added). Plaintiffs argue that Defendants should have arrested Pequeño in the
17 apartment before he got into the car with S.L, or should have made an arrest after they drove
18 off and S.L. was not with him anymore. As a result, Plaintiffs are arguing that Defendants
19 have liability for failing to timely arrest Pequeño. It is for a jury to decide if this applies or not
20 based on the facts and evidence in the record. In any event, under the facts interpreted in the
21 light most favorable to Defendants, this is a viable defense for trial. 10
22               C.   The Arizona Constitution Forbids Granting Summary Judgment On The
                      Affirmative Defense Of Assumption Of The Risk.
23
                      Finally, Plaintiffs assert that they are entitled to summary judgment on the
24
     affirmative defense of “assumption of the risk.” Plaintiffs conduct an element-based analysis
25
     of the assumption of the risk defense and conclude by arguing that summary judgment should
26
27            The Mesa Defendants note that Plaintiffs’ Motion does not argue that A.R.S. § 12-
                 10
   820.05 is inapplicable to the facts of this case – just that it was not asserted as an affirmative
28 defense. [See Doc. 303 at 14-15]. As a result, the Mesa Defendants limit their response to the
   issue raised in Plaintiffs’ briefing before the Court, as incorrect as it is.
                                                12
     9412176.1
     Case 2:19-cv-00852-SMB Document 326 Filed 05/21/21 Page 13 of 17




 1 be granted on that defense. In so arguing, Plaintiffs seek an outcome that would defy the
 2 Constitution of the State of Arizona. Article 18, Section 5 of the Arizona Constitution provides
 3 that “[t]he defense of contributory negligence or of assumption of the risk shall, in all cases
 4 whatsoever, be a question of fact and shall, at all times, be left to the jury .” (emphasis
 5 added). Arizona courts have held that the jury is the “sole arbiter of the existence or non-
 6 existence” of assumption of the risk, and that the jury alone should decide whether to apply
 7 that doctrine. See Heimke v. Munoz, 470 P.2d 107, 109, 106 Ariz. 26, 28 (1970) (overruled on
 8 other grounds); Brannigan v. Raybuck, 667, P.2d 213, 218 136 Ariz. 513, 518 (1983). In fact, the
 9 Arizona Court of Appeals has determined that it is constitutionally forbidden for Arizona
10 courts to enter summary judgment on assumption of the risk grounds. See Estes v. Tripson, 932
11 P.2d 1364, 1365–66, 188 Ariz. 93, 94–95, (Ct. App. 1997) (citing Brannigan, 667 P.2d at 218,
12 136 Ariz. at 518).
13                    Accordingly, the relief that Plaintiffs seek with respect to this affirmative
14 defense runs contrary to the clear and express mandates of Arizona’s Constitution and existing
15 authority interpreting it. Summary judgment on the affirmative defense of assumption of the
16 risk must also be denied.
17               D.   Whether Statutory Qualified Immunity Is Properly Raised Is An Issue
                      That Should Be Determined In Connection With Any Pretrial
18                    Proceedings.
19                    Plaintiffs’ argument that Arizona’s statutory qualified immunity defenses are
20 inapplicable here is premature. Before filing their Motion, Plaintiffs did not meet and confer
21 with the Mesa Defendants regarding the defenses they would assert at trial. In a responsive
22 pleading, defendants must afford themselves flexibility to adapt to changes in case facts and
23 must avoid the risk of waiver of defenses if they are not properly preserved. Thus, it is generally
24 a matter at the time of trial what defenses will or will not be advanced based on the Plaintiffs’
25 trial arguments and the remaining claims. Accordingly, determining the applicability of state
26 law statutory qualified immunity here is improper. Rather, it is a matter that can be properly
27 and more timely raised in connection with pretrial proceedings and/or motions in limine. 11
28
            The Mesa Defendants in no way concede, and neither do Plaintiffs argue, that state
                 11
     law common law qualified immunity would not apply here. See Doc. 306 at pg. 30; see also
                                        13
     9412176.1
     Case 2:19-cv-00852-SMB Document 326 Filed 05/21/21 Page 14 of 17




 1               E.   Summary Judgment is Inappropriate on A.R.S. §§ 12-712 and -716.
 2                    Arizona Revised Statute § 12-712(A) states that a defendant is not civilly liable

 3 if the defendant proves that “the decedent was attempting to commit, committing or
 4 immediately fleeing from a felony criminal act and as a result of that act, attempted act or flight
 5 the claimant or decedent was at least fifty per cent responsible for the accident or event that
 6 caused . . . decedent's harm.” Arizona Revised Statute § 12-716(A) provides that “[i]f the court
 7 finds by a preponderance of the evidence that a Plaintiff is harmed while the plaintiff is
 8 attempting to commit, committing or fleeing after having committed or attempting to commit
 9 a felony criminal act…an officer is presumed to have reasonably used physical or deadly force
10 to protect himself or another person, effect an arrest, or prevent an escape, as well as having
11 been reasonably hired and trained to use physical and deadly force. Plaintiffs argue that
12 summary judgment should be granted on these affirmative defenses and that the Mesa
13 Defendants should be barred from asserting them in this action. As this Court is well aware,
14 summary judgment is only appropriate when the moving party can establish that there is no
15 genuine dispute as to any material fact. See Fed.R.Civ.P. 56(a). Here, the material facts are
16 disputed such that the applicability of A.R.S. §§ 12-712 and -716 is a question to be decided
17 by the jury.
18                    Prior to the vehicle containment, Pequeño had committed a number of felony

19 offenses, including attempted kidnapping (A.R.S. § 13-1304), aggravated assault (A.R.S. § 13-
20 1204), vehicle theft (A.R.S. § 13-1904) and the use of heroin and methamphetamines (A.R.S.
21 § 13-3408), among others. See DSOF ¶¶ 35-38, 52-53. When Det. Walag entered the parking
22 lot of the apartment complex, he drove past S.L. with his window down. See DSOF ¶ 70.
23 When he did so, S.L. looked into his vehicle and incorrectly indicated to Pequeño and
24 Sandoval-Rosa that Det. Walag was not a police officer. Id. S.L. appeared to be acting as a
25 lookout to identify any undercover police officers to Pequeño and Sandoval-Rosa. Id.
26
   Portonova v. Wilkinson, 627 P.2d 232, 234, 128 Ariz. 501, 503 (1981) (“It has been recognized
27 that in Arizona a police officer acting within the scope of his authority has at least a conditional
   immunity from civil liability.”) (citing Patterson v. City of Phoenix, 426 P.2d 613, 619-620, 103
28 Ariz. 64, 70-71) (1969)); Chamberlain v. Mathis, 729 P.2d 905, 909, 912, 151 Ariz. 551, 555, 558
   (1986); Spooner v. City of Phoenix, 435 P.3d 465, 466-67, 246 Ariz. 119, 123-24 (App. 2018).
                                                14
     9412176.1
     Case 2:19-cv-00852-SMB Document 326 Filed 05/21/21 Page 15 of 17




 1                    Given S.L.’s actions, there is a question of whether or not she was guilty of
 2 aiding or attempting to aid Pequeño, a felon, in evading police officers. If indeed, S.L. was
 3 aiding or attempting to aid Pequeño, she may have been guilty of a felony under A.R.S. § 13-
 4 303. It remains a question of fact as to whether S.L.’s actions would have rendered her guilty
 5 under that statute. Moreover, it is a question of fact whether S.L. smoked methamphetamine
 6 on April 20, 2017. Given the findings of the antemortem toxicology report, Dr. Beckson
 7 concludes that it is more probable than not that S.L. was under the influence of
 8 methamphetamine. See DASOF ¶ 6. Dr. Beckson also concluded that it would be improbable
 9 for S.L.’s blood methamphetamine concentration to be the result of mere secondhand smoke.
10 See DASOF ¶ 5. To the extent S.L. smoked methamphetamine, she, like Pequeño, would have
11 violated A.R.S. § 13-3408. Questions of fact remain, therefore, summary judgment on the
12 defenses of A.R.S. §§ 12-712 and -716 is inappropriate.
13               F.   The Mesa Defendants Concede That The Affirmative Defense Asserted
                      In A.R.S. §§ 12-711 Is Inapplicable Here.
14
                      When the Mesa Defendants drafted and filed their Answer in this action, they
15
     did so without the benefit of what discovery in this action would reveal. Therefore, they
16
     asserted all those affirmative defenses they reasonably believed might be implicated in this
17
     action based on the initial officer reports and after conferring with their clients regarding the
18
     subject incident, as is their right under Fed.R.Civ.P. 8(d)(2). Included in these hypothetical
19
     and/or alternative defenses was the affirmative defense afforded by A.R.S. §§ 12-711. Having
20
     now completed a length discovery process, the Mesa Defendants are now aware that this
21
     statutory defense is inapplicable to facts of this case. Accordingly, the Mesa Defendants
22
     concede that based on the facts of this case, they will not assert the affirmative defense of
23
     A.R.S. §§ 12-711. 12
24
25
26
27
           12 Had Plaintiffs met and conferred with Defendants on this subject prior to filing their
28 instant summary judgment motion, the parties could have avoided the needless expense of
   briefing this issue and bringing it before the Court.
                                               15
     9412176.1
     Case 2:19-cv-00852-SMB Document 326 Filed 05/21/21 Page 16 of 17




1 III.           CONCLUSION
2                    With the exception of the Mesa Defendants’ affirmative defense under A.R.S.

3 §§ 12-711, the Mesa Defendants request that the Court deny Plaintiffs’ Motion for Partial
4 Summary Judgment and find, as a matter of law, that the Mesa Defendants are permitted to
5 assert the justification defenses, state law qualified immunity, state law absolute immunity, and
6 assumption of the risk.
7
8                    DATED this 21st day of May, 2021.
9                                               JONES, SKELTON & HOCHULI, P.L.C.
10
11                                              By /s/ Ian C. Beck
                                                   John T. Masterson
12                                                 Joseph J. Popolizio
                                                   Justin M. Ackerman
13                                                 Ian C. Beck
                                                   40 N. Central Avenue, Suite 2700
14                                                 Phoenix, Arizona 85004
                                                   City of Mesa, Michael Pezzelle, James
15                                                 Pollard, Hoapili Baker, Jalyn Bellows,
                                                   William Jones, Brandon Ekren, Andrew
16                                                 Walag, and Donald Rudd
17
18
19
20
21
22
23
24
25
26
27
28

                                              16
     9412176.1
     Case 2:19-cv-00852-SMB Document 326 Filed 05/21/21 Page 17 of 17




 1                              CERTIFICATE OF SERVICE
 2                I hereby certify that on this 21st day of May, 2021, I caused the foregoing

 3 document to be filed electronically with the Clerk of Court through the CM/ECF System for
 4 filing; and served on counsel of record via the Court’s CM/ECF system.
 5 Joel B. Robbins
   Jesse M. Showalter
 6 Lauren E. Channell
   Anne E. Findling
 7 Robbins & Curtin, P.L.L.C.
   301 East Bethany Home Rd., Suite B-100
 8 Phoenix, Arizona 85012
   joel@robbinsandcurtin.com
 9 jesse@robbinsandcurtin.com
   lauren@robbinsandcurtin.com
10 anne@robbinsandcurtin.com
   Attorneys for Plaintiffs
11
   John P. Torgenson
12 Torgenson Law
   333 W. Roosevelt St.
13 Phoenix, Arizona 85003
   jtorgenson@torgensonlaw.com
14 Attorney for Plaintiffs
15 J. Randall Jue
   Chandler City Attorney’s Office
16 P.O. Box 4008, MS602
   Chandler, Arizona 85244-4008
17 Randy.Jue@chandleraz.gov
   Attorney for City of Chandler
18 and Garrett Dever
19
20 /s/Karen Gawel
21
22
23
24
25
26
27
28

                                           17
     9412176.1
